The opinion of the Court was delivered by
Bermudez, C. J.
This is an application for a certiorari and prohibition.
The relator complains that the district judge has issued against him, at the instance of certain parties, an injunction preventing him from collecting judicially certain wharfage dues from said parties; that he has moved for the dissolution of said injunction, for reasons assigned, and next on furnishing bond; but that these motions were denied.
He further complains that he subsequently pleaded to the jurisdiction of the Court, but that his exception was overruled.
He charges, therefore, that the injunction was improperly allowed, and that the court has exceeded the bounds of its jurisdiction.
In his application before this Court, he prays for a certiorari that the validity of the proceedings may be ascertained; that the injunction be annulled and set aside, and that said judge and the parties who obtained the injunction be prohibited from proceeding further with the case.
Under che proceeding in this Court, which we take to be mainly, for a certiorari, and, subsidiarily, for a provisional, and eventually, for a perpetual prohibition — the only questions which can be raised, must involve, either the jurisdiction of the court or the regularity, in point of form, of the proceedings before it.
I.
The grounds upon which the relator apparently rests his plea to the jurisdiction, seem to be :
1st. That the plaintiffs who sought the injunction and obtained it, *620have prayed for no money judgment, but have merely asked that the injunction be perpetuated; and
2d. That the Court has only an appellate jurisdiction in certain causes, and no supervisory jurisdiction over inferior courts.
(a) It is true that the plaintiffs have not'prayecl for a money judgment, but the petition which is verified by oath, avers distinctly that, unless the injunction issue, they will sustain injury exceeding $1000.
This allegation was sufficient to vest jurisdiction.
(b) Holding, as we do, that the district court could, under the averment of apprehended injury, entertain original jurisdiction, we are at a loss to perceive any force in the second ground alleged.
II.
The relator has assigned numerous reasons for which he claims the injunction ought to be dissolved; but he has made no attack on the regularity of the proceedings. Judging from the extracts annexed to the petition, these appear, on the contrary, to have been, in point of form, properly conducted.
It may be that the judge ought not to have issued the injunction, and having done so, that he ought to have dissolved it; but he wTas vested with a legal discretion in the matter, the proper exercise of which cannot be drawn in question in a proceeding like the present one.
The relator is not left without adequate remedy. If he bo right, he may still convince the judge who, before passing on the merits, may reconsider and recall his previous rulings, if he think proper.
We have no authority to decide that the injunction was wrongfully issued and ought to have been dissolved.
It is, therefore, ordered and decreed that the application for a certiorari and prohibition herein be dismissed at relator’s costs.